DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,944,607 in view of claim 1 of U.S. Patent. 10,721607.
  As per claim 1, U.S. Patent (10,944,607) teaches all the features of the claimed invention (see mapping below) but fail to explicitly teach decoding the transmission signal to generate decoded bits for the data field in the first set and 
U.S. Patent (10,721,109) teaches and decoding the transmission signal to generate decoded bits for the data field in the first set and the data field in the one or more second sets by using the non- legacy header field and the non-legacy preamble field (see mapping below).
In view of the above, having the system of U.S. Patent (10,944,607) and given the well-established teaching of U.S. Patent (10,721,109), it would have been obvious to of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to implement the teaching of U.S. Patent (10,721,109) into U.S. Patent (10,944,607) so that a NG60 device would be able to know the channel bandwidth information only after it successfully decodes the NG60 header.  As a result, the NG60 STF, the plurality of NG60 CEFs, the data field 514 and the optional AGC&TRN-R/T subfields 515 could be transmitted with variable bandwidth, as taught by U.S. Patent (10,721,109) (see col.6, lines 43-48).
17/166,308
US 10944607 B2
US 10721109 B2

1. An integrated circuit comprising: at least one input which, in operation, 

aggregate 
physical layer protocol data unit (aggregate PPDU) that includes a first set and one or more second sets, the first set including a plurality of first fields arranged in order of a legacy preamble field, a legacy header field, a non-legacy header field, a non-legacy preamble field, and a data field on a time axis, the one or more second sets including a plurality of second fields arranged data field on the time 
axis;  and at least one output coupled to the control circuitry, the at least one output, in operation, outputs the transmission signal using a standard 
bandwidth, wherein the control circuitry, in operation, generates the legacy preamble field, the legacy header field, and the non-legacy header field of the 
first set as one stream, and generates the data field of the first set and the data field of the one 



apparatus comprising: a receiver which, in aggregate physical layer protocol data unit (aggregate PPDU) that includes a 
first set and one or more second sets, the first set including a plurality of 
first fields arranged in order of a legacy preamble field, a legacy header field, a non-legacy header field, a non-legacy preamble field, and a data field 
on a time axis, each of the one or more second sets including a plurality data field on the time axis; and a decoder which, in operation, decodes the
transmission signal to generate decoded bits for the data field in the first set and the data field in the plurality of second sets by using the non-legacy header field and the non-legacy preamble field, wherein the legacy preamble 
field, the legacy header field, and the non-legacy header field of the first 
.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US-20150326408-$ or US-20150146653-$).did.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016.  The examiner can normally be reached on 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633